Exhibit 10.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of January 24, 2005, by and
among Perficient, Inc., Perficient Canada, Corp., Perficient Genisys, Inc.,
Perficient Meritage, Inc. and Perficient ZettaWorks, Inc. (jointly, severally
and collectively, the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING OBLIGATIONS: 
Among other Obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to, among other documents, a Loan and Security
Agreement, dated December 5, 2003, as may be amended from time to time (the
“Loan Agreement”). The Loan Agreement provides for, among other things, a
Committed Revolving Line in the original principal amount of Six Million Dollars
($6,000,000).  Defined terms used but not otherwise defined herein shall have
the same meanings as set forth in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.                                       DESCRIPTION OF COLLATERAL. Repayment of
the Obligations is secured by the Collateral as described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                Modification(s) to Loan Agreement.

 

1.                                       The “Usage Fee” as described in
Section 2.4 entitled “Fees” is hereby amended to read as follows:

 

A usage fee, payable in arrears within 15 days of the end of each calendar
quarter, in an amount equal to the product of 0.08% times the per annum average
Unused Balance.  The term “Unused Balance” shall mean the result of (i) the
Committed Revolving Line minus (ii) the aggregate amount of all Advances, and
minus (iii) the face amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit).

 

2.                                       Effective as of December 15, 2004, the
Quick Ratio identified under Section 6.7 entitled “Financial Covenants” amended
as follows:

 

Quick Ratio (Adjusted) (to be maintained at all times). A ratio of Quick Assets
(including 50% of Borrower’s Eligible Unbilled Accounts not to exceed
$2,000,000) to outstanding Obligations of at least 1.50 to 1.00.

 

3.                                       The following term is hereby amended in
Section 13.1 entitled “Definitions”:

 

“Committed Revolving Line” is a Credit Extension of up to $9,000,000.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower (and
each guarantor and pledgor signing below) agrees that, as of the date hereof, it
has no defenses against paying any of the Obligations.

 

--------------------------------------------------------------------------------


 

6.                                       PAYMENT OF LOAN FEE.  Borrower shall
pay Bank a fee in the amount of Four Thousand Dollars ($4,000) (“Loan Fee”) plus
all out-of-pocket expenses.

 

7.                                       CONTINUING VALIDITY.  Borrower (and
each guarantor and pledgor signing below) understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers and
endorsers of Existing Loan Documents, unless the party is expressly released by
Bank in writing.  Unless expressly released herein, no maker, endorser, or
guarantor will be released by virtue of this Loan Modification Agreement.  The
terms of this paragraph apply not only to this Loan Modification Agreement, but
also to all subsequent loan modification agreements.

 

8.                                       CONDITIONS.  The effectiveness of this
Loan Modification Agreement is conditioned upon payment of the Loan Fee.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

BANK:

PERFICIENT, INC.

SILICON VALLEY BANK

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

PERFICIENT CANADA, CORP.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PERFICIENT GENISYS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PERFICIENT MERITAGE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PERFICIENT ZETTAWORKS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

[g27911keimage002.jpg]

SILICON VALLEY BANK

 

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:

Perficient, Inc., Perficient Canada, Corp., Perficient Genisys, Inc. and
Perficient Meritage, Inc.

 

 

LOAN OFFICER:

Phillip Wright

 

 

DATE:

January 24, 2005

 

 

 

Loan Fee

$

4,000.00

 

 

Documentation Fee

250.00

 

 

 

 

 

 

TOTAL FEE DUE

$

4,250.00

 

 

Please indicate the method of payment:

 

{   }   A check for the total amount is attached.

 

{   }   Debit DDA #                                for the total amount.

 

{   }   Loan proceeds

 

 

 

 

 

Borrower

(Date)

 

 

 

 

 

 

 

Silicon Valley Bank

(Date)

 

Account Officer’s Signature

 

 

 

--------------------------------------------------------------------------------